UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-02421 The Tax-Exempt Bond Fund of America (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: August 31 Date of reporting period: August 31, 2011 Courtney R. Taylor Capital Research and Management Company 333 South Hope Street Los Angeles, California 90071 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders The Tax-Exempt Bond Fund of America® [photo of the Griffith Park Observatory- lights ofLos Angeles in the distance] Special feature Perspectives on a volatile year See page 6 Annual report for the year ended August 31, 2011 The Tax-Exempt Bond Fund of America seeks a high level of federally tax-exempt current income, consistent with preservation of capital, through a diversified portfolio of municipal bonds. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 3.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended September 30, 2011 (the most recent calendar quarter-end): Class A shares 1 year 5 years 10 years Reflecting 3.75% maximum sales charge −0.72 % % % The total annual fund operating expense ratio was 0.55% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on page 25 for details. The fund’s 30-day yield for Class A shares as of September 30, 2011, calculated in accordance with the U.S. Securities and Exchange Commission formula, was 3.01%. (For investors in the 35% tax bracket, this is equivalent to a taxable yield of 4.63%.) The fund’s distribution rate for Class A shares as of that date was 3.75%. Both reflect the 3.75% maximum sales charge. The SEC yield reflects the rate at which the fund is earning income on its current portfolio of securities while the distribution rate reflects the fund’s past dividends paid to shareholders. Accordingly, the fund’s SEC yield and distribution rate may differ. Results for other share classes can be found on page 4. The return of principal for bond funds and for funds with significant underlying bond holdings is not guaranteed. Fund shares are subject to the same interest rate, inflation and credit risks associated with the underlying bond holdings. Bond ratings, which typically range from Aaa/AAA (highest) to D (lowest), are assigned by credit rating agencies such as Moody’s, Standard & Poor’s and/or Fitch as an indication of an issuer’s creditworthiness. Income may be subject to state or local taxes. Also, distributions from gains on the sale of certain bonds purchased at less than par value and capital gain distributions, if any, are taxable. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow investors: The municipal bond market experienced a substantial rise in volatility during The Tax-Exempt Bond Fund of America’s recently concluded fiscal year. Early in the period, between November 2010 and mid-January 2011, bond prices declined sharply as investor concerns about the health of state and municipal finances triggered a rash of mutual fund redemptions. The market reversed course in the closing months of the fiscal year amid signs of a weakening economy and plunging equity markets. For the 12 months ended August 31, 2011, The Tax-Exempt Bond Fund of America produced a total return of 1.85%, with much of that gain coming in the second half of the fiscal year. However, throughout the period the fund generated a steady stream of income that is exempt from most federal taxes. Investors received monthly dividend payments totaling 48 cents, which represents an income return of 3.92% for those who reinvested their dividends. To match this, an investor in the 35% federal income tax bracket would have had to earn a 6.03% return on a taxable investment. The fund’s total return topped the 1.47% return of the Lipper General Municipal Debt Funds Average, a measure of the fund’s peer group. By way of comparison, the Barclays Capital Municipal Bond Index, which tracks only investment-grade municipal bonds, recorded a gain of 2.66%. This index is unmanaged and its results do not reflect expenses. Results for longer time frames are displayed in the table on page 2. Municipal market overview During much of 2010, the municipal bond market benefitted from robust demand and a relatively stable environment. By the start of the fund’s fiscal year on September 1, 2010, however, yields for many types of municipal securities were near multiyear lows and investor enthusiasm waned. Investors grew increasingly concerned after commentary questioning the financial health of many state and local governments received widespread media attention. This contributed to a prolonged market selloff. Many municipal bond funds had to sell bonds to raise cash for redemptions. In the fourth quarter of 2010 alone, the Barclays Capital Municipal Bond Index lost 4.17%, its worst calendar-quarter decline since 1994. It is important to note that, while there may be some credit deterioration in the coming years, we believe that the scope and impact of any financial distress will be much more limited than news headlines have suggested over the past year. Nevertheless, we continue to closely monitor economic conditions as well as state and local budgetary developments. [photo of the Griffith Park Observatory- lights ofLos Angeles in the distance] [Begin Sidebar] In this report Special feature 6 Perspectives on a volatile year Given the pronounced spike in volatility in the municipal bond market and the various challenges facing the economy, we thought our investors might like to hear directly from the fund’s portfolio counselors. In this year’s feature article, Neil Langberg, Brenda Ellerin and Karl Zeile offer their perspectives on recent events and their outlooks for the municipal bond market. Contents 1 Letter to investors 5 The value of a long-term perspective 12 Summary investment portfolio 17 Financial statements 31 Board of trustees and other officers [End Sidebar] The second half of the fiscal year evolved quite differently than the first. This period was characterized by signs of slowing economic growth, disappointing employment data in the United States and renewed fears about Europe’s ongoing sovereign debt crisis. These factors prompted an investor flight to quality, and U.S. Treasury yields dropped to near historic lows. The municipal bond market experienced a broad rally as investor fears about state and local debt problems diminished. A substantial decline in municipal debt issuance in calendar 2011 helped stabilize bond prices. Through the end of August, municipal issuance in 2011 was at its lowest level since 2000. Near the close of the fiscal year, Standard & Poor’s downgraded the credit rating of long-term U.S. government debt following a contentious battle between Congress and President Obama over the raising of the federal debt ceiling. These developments did not dampen investor enthusiasm for U.S. Treasury securities or most municipal debt, and the municipal market ended the fiscal year with solid gains. Inside the portfolio The portfolio counselors who manage The Tax-Exempt Bond Fund of America maintained a cautious investment approach during the fiscal year, paying careful attention to risk and total return. This is reflected in the fund’s heavy concentration of securities rated A or higher, or deemed to be of equivalent quality by our investment professionals. We will, however, invest a limited amount of assets in lower rated, higher yielding securities when the potential reward is adequate given the associated risks. We believe our consistent, conservative approach is prudent under any market conditions, but its potential benefits can be most apparent in periods of high market turbulence. This was evident during the volatile fourth quarter of 2010. While the fund was not able to completely avoid the effects of the broad market selloff, it recorded better relative results than its peer group, as measured by the Lipper General Municipal Debt Funds Average. The fund also seeks to moderate risk by maintaining a well-diversified portfolio. At the end of the period it held more than 1,880 securities from issuers in 49 states and U.S. territories. Drawing on their extensive research skills, the fund’s investment professionals focus primarily on revenue bonds — securities that are supported by the income from a particular project or enterprise. The fund’s heaviest sector concentrations were in hospitals (14.7%), electric utilities (7.6%) and colleges and universities (7.1%). Holdings of state and local general obligation bonds — which were the focus of much of the negative media attention earlier in the year — comprised 5.7% of the portfolio. A look forward The municipal bond market enjoyed a return to relative stability in recent months. While we maintain an optimistic long-term view, a number of important challenges lie ahead for the economy as well as the municipal bond market. U.S. unemployment remains high. Political leaders in Washington, D.C., debate over what additional fiscal stimulus might be necessary as well as how to confront the growing federal debt. Shortly after the end of the fiscal year, the Federal Reserve announced plans for further stimulative action to help bolster the weakening economic recovery. What’s more, with future U.S. tax policy unclear, municipal governments grapple with the need for budget tightening. [Begin Sidebar] Results at a glance For periods ended August 31, 2011 (with all distributions reinvested) Total returns Average annual total returns 1 year 5 years 10 years The Tax-Exempt Bond Fund of America (Class A shares) % % % Lipper General Municipal Debt Funds Average* Barclays Capital Municipal Bond Index† *Results of the Lipper average do not reflect the effect of sales charges, account fees or taxes. † The index is unmanaged and its results do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. [End Sidebar] We are closely monitoring the national and regional economies, as well as political developments in Washington, D.C. As always, we rely on deep fundamental research of individual issuers as well as securities to identify investment opportunities that can help our shareholders reach their long-term financial objectives. To learn more about the recent market volatility and our approach to the municipal bond market, we invite you to read this year’s feature article, “Perspectives on a volatile year,” which begins on page 6. We thank you for your continued trust and confidence, particularly during times of heightened volatility, and we look forward to reporting to you on the fund’s progress in six months. Sincerely, /s/ Paul G. Haaga, Jr. Paul G. Haaga, Jr. Vice Chairman of the Board /s/ Neil L. Langberg Neil L. Langberg President October 13, 2011 For current information about the fund, visit americanfunds.com. [photo of the Griffith Observatory Telescope] [Begin Sidebar] Tax-exempt yields vs. taxable yields Find your estimated 2011 taxable income below to determine your federal tax rate,* then look in the right-hand column to see what you would have had to earn from a taxable investment to equal the fund’s 3.79%† tax-exempt distribution rate as of August 31, 2011. For example, investors in the highest tax bracket (35%) would need a taxable distribution rate of 5.83% to match the fund’s distribution rate. The fund’s tax-exempt If your taxable income is … … then your federal distribution rate of 3.79% is Single Joint tax rate is … equivalent to a taxable rate of … $
